—Order, Supreme Court, Bronx County (George Friedman, J.), entered on or about November 18, 1997, which granted plaintiff’s motion for partial summary judgment on the issue of defendant’s liability pursuant to Labor Law § 240 (1) and denied defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff was injured when he fell from an aerial basket hoisted 30 feet above the ground. At the time of his fall, he had been mounting a 10 by 3V2 foot merchandise display grid to the ceiling beams of an area being renovated according to the specifications of Sam’s Club, Inc., a retailer. The area had previously been configured to the specifications of the prior tenant, a different retailer. The renovation in which plaintiff was engaged, required the use of heavy, industrial-duty equipment, and involved the dismantling of old shelving, as well as installation of a customer service booth, new wiring, and new permanent structures for sales displays. It is thus clear that the subject renovation entailed a sufficiently “significant physical change to the configuration” of the premises to constitute an “altering” of the premises within the meaning of Labor Law § 240 (1) (Joblon v Solow, 91 NY2d 457, 465). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.